DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 12/30/2021, the amendment/reconsideration has been considered. Claims 1, 8, 15 and 22 have been amended. Claims 1-28 are pending for examination as cited below.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021, 12/22/2021 and 02/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejection have been fully considered but deemed not persuasive. In remarks applicant argues in substance that:
(a)	Applicant argues that Examiner didn’t provided any supporting rationale while applying double patenting rejection.
	Examiner respectfully disagree because, the difference being that the instant claims are broader than the conflicting claims and the conflicting claims contain specific information regarding interfaces and presentation of data. Hence the conflicting claims are a species of a genus of the instant claims.
The instant claims merely broaden the scope of the conflicting claims. It is well

Further, from the table the listing of claims side by side provides full evidence specially when both the application and the issued patent contains the same title, specification and even the drawings. The invention is to provide a security system with networked touchscreen / management system as described in the specification. 
	Both sets of claims invariably trying to communicate and analyze the in premises devices by collecting the status via sensor data via network communication.
	If applicant disagrees, applicant is more then welcome to submit his arguments in writing in subsequent response. The non-statutory double patenting rejection is hereby maintained.
	(b)	Applicant further argues that cited reference does not teach, “a computing device configured to: cause output, based on an automation rule and state data associated with the premises device, of an indication of the state data.”
	Examiner yet again respectfully disagree. The claim does not provide and specific definition of “state data”. Therefore reading the claim to its plane meaning the phrase “state data” implies any information created or generated in association with certain device. Kam discloses in [0036], a remote terminal information storage section 152 and an authentication server registration information storage section 154 which are connected to the remote access information management section 120; and a VPN connection management information storage section 156 connected to the VPN 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiwada et al (Pub. No.: US 2005/0169288 A1), hereinafter “Kam” in view of Naidoo et al. (Pub. No.: US 2003/0062997 A1), hereinafter “Naid”.

As to claim 1. Kam discloses, a system (Kam, fig.1, Abstract) comprising:

    PNG
    media_image1.png
    312
    454
    media_image1.png
    Greyscale
 	a premises management system located at a premises (Kam, fig.1, element-100, gateway), wherein the premises management system comprises a premises device (Kam, fig.1, elements- 102, 104, 106, [0032], a system including a residential gateway apparatus 100, home appliances or devices 102, 104, and 106); and 
a computing device (Kam, fig.1, element-100, section-120) configured to: 
cause output, based on an automation rule and state data associated with the premises device, an indication of the state data (Kam, fig.5a-c, [0041], automatically, or in response to an instruction issued in accordance with a user operation of any one of the home appliances 102-106 and the gateway apparatus 100).
Kam however is silent on disclosing explicitly,  
receive, based on the indication of the state data, user input indicating a request for video content associated with the state data; 
receive, based on the user input, a video stream associated with the requested video content; and 
cause output, by the computing device, of the video stream.
Naid discloses a similar concept, receive, based on the indication of the state data, user input indicating a request for video content associated with the state data (Naid, fig.2, [0050], Monitoring operators may access audio and video data associated with the current alarm condition.); 

cause output, by the computing device, of the video stream (Naid, [0050], Monitoring client 133 may also allow monitoring personnel to review audio and video content associated with closed (i.e. historical) alarm conditions.).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of Naid into those of Kam in order to provide a system and method for distributed monitoring and remote verification of conditions surrounding an alarm condition in a security system. A security gateway detects alarm conditions at a premises and records video relating to the alarm condition. The security gateway transmits an alarm notification and the video across a network to a security system server in substantially real time. 

As to claim 2. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the premises device comprises at least one of a sensor, a sensor associated with a video camera, a motion sensor, a door sensor, a window sensor, a glass break sensor, or a smoke sensor (Naid, [0085], the smart camera is operable to detect motion in the recorded image).

As to claim 3. The combined system of Kam and Naid discloses the invention as in parent claim above including wherein the computing device is located at the premises (Kam, fig.1, element-100, [0032]).

As to claim 4. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the computing device comprises at least one of a touchscreen device, a gateway device, or a premises management device (Kam, fig.1, element-100, [0032], a residential gateway apparatus 100).

As to claim 5. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the video stream comprises at least one of a live video captured by a video camera, a video clip captured by a video camera, a video stream output via an application of the computing device, or a video stream sent via a network link between the computing device and a video camera (Naid, fig.2, [0083], Video module 620 is also capable of streaming live audio and video from the residence during alarm conditions.).

As to claim 6. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the user input indicating the request for the video content associated with the state data comprises a user interaction with the computing device (Naid, [0089], security gateway 115 may include user interface 650 that can activate or deactivate security system 100.).

As to claim 7. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the computing device is configured to cause output of the indication of the state data by causing output of a message in an interface element displayed in a user interface of the computing device (Naid, [0089], the feature 

As to claim 8. A method (Kam, fig.1, Abstract) comprising: 
causing output, by a computing device and based on an automation rule and state data associated with a premises device located at a premises, an indication of the state data (Kam, fig.5a-c, [0041], automatically, or in response to an instruction issued in accordance with a user operation of any one of the home appliances 102-106 and the gateway apparatus 100). 
Kam however is silent on disclosing explicitly, receiving, based on the indication of the state data, user input indicating a request for video content associated with the state data; 
receiving, based on the user input, a video stream associated with the requested video content; and 
causing output, by the computing device, of the video stream.
Naid discloses a similar concept, receive, based on the indication of the state data, user input indicating a request for video content associated with the state data (Naid, fig.2, [0050], Monitoring operators may access audio and video data associated with the current alarm condition.); 
receive, based on the user input, a video stream associated with the requested video content (Naid, [0050], Monitoring client 133 may also allow monitoring personnel to review audio and video content associated with closed (i.e. historical) alarm conditions.); and 

Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of Naid into those of Kam in order to provide a system and method for distributed monitoring and remote verification of conditions surrounding an alarm condition in a security system. A security gateway detects alarm conditions at a premises and records video relating to the alarm condition. The security gateway transmits an alarm notification and the video across a network to a security system server in substantially real time.

As to claim 9. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the premises device comprises at least one of a sensor, a sensor associated with a premises management system, a sensor associated with a video camera, a motion sensor, a door sensor, a window sensor, a glass break sensor, or a smoke sensor (Naid, [0085], the smart camera is operable to detect motion in the recorded image).

As to claim 10. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the computing device is located at the premises (Kam, fig.1, element-100, [0032]).

As to claim 11. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the computing device comprises at least 

As to claim 12. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the video stream comprises at least one of a live video captured by a video camera, a video clip captured by a video camera, a video stream output via an application of the computing device, or a video stream sent via a network link between the computing device and a video camera (Naid, fig.2, [0083], Video module 620 is also capable of streaming live audio and video from the residence during alarm conditions.).

As to claim 13. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the user input indicating the request for the video content associated with the state data comprises a user interaction with the computing device (Naid, [0089], security gateway 115 may include user interface 650 that can activate or deactivate security system 100.).

As to claim 14. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein causing output of the indication of the state data comprises causing output of a message in an interface element displayed in a user interface of the computing device (Naid, [0089], the feature recited in the claim seems to be an intended use because displays are used to display alarm, notification and supported messages.).

As to claim 15. A device comprising: 

memory storing instructions that, when executed by the one or more processors (Kam, fig.1, element-100, gateway), cause the device to: 
cause output, based on an automation rule and state data associated with a premises device located at a premises, an indication of the state data (Kam, fig.1, elements- 102, 104, 106, [0032], a system including a residential gateway apparatus 100, home appliances or devices 102, 104, and 106). 
Kam however is silent on disclosing explicitly, receive, based on the indication of the state data, user input indicating a request for video content associated with the state data; 
receive, based on the user input, a video stream associated with the requested video content; and 
cause output, by the computing device, of the video stream.
Naid discloses a similar concept, receive, based on the indication of the state data, user input indicating a request for video content associated with the state data (Naid, fig.2, [0050], Monitoring operators may access audio and video data associated with the current alarm condition.); 
receive, based on the user input, a video stream associated with the requested video content (Naid, [0050], Monitoring client 133 may also allow monitoring personnel to review audio and video content associated with closed (i.e. historical) alarm conditions.); and 

Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of Naid into those of Kam in order to provide a system and method for distributed monitoring and remote verification of conditions surrounding an alarm condition in a security system. A security gateway detects alarm conditions at a premises and records video relating to the alarm condition. The security gateway transmits an alarm notification and the video across a network to a security system server in substantially real time.

As to claim 16. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the premises device comprises at least one of a sensor, a sensor associated with a premises management system, a sensor associated with a video camera, a motion sensor, a door sensor, a window sensor, a glass break sensor, or a smoke sensor (Naid, [0085], the smart camera is operable to detect motion in the recorded image).

As to claim 17. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the device is located at the premises (Kam, fig.1, element-100, [0032]).

As to claim 18. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the device comprises at least one of a 

As to claim 19. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the video stream comprises at least one of a live video captured by a video camera, a video clip captured by a video camera, a video stream output via an application of the device, or a video stream sent via a network link between the device and a video camera (Naid, fig.2, [0083], Video module 620 is also capable of streaming live audio and video from the residence during alarm conditions.).

As to claim 20. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the user input indicating the request for the video content associated with the state data comprises a user interaction with the device (Naid, [0089], security gateway 115 may include user interface 650 that can activate or deactivate security system 100.).

As to claim 21. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the instructions that, when executed by the one or more processors, cause the device to cause output of the indication of the state data comprises instructions that, when executed by the one or more processors, cause the device to cause output of a message in an interface element displayed in a user interface of the device (Naid, [0089], the feature recited in the claim seems to be an intended use because displays are used to display alarm, notification and supported messages.).

As to claim 22. Kam discloses, a computer-readable medium storing computer-executable instructions that, when executed by one or more processors (Kam, fig.1, Abstract), cause: 
causing output, by a computing device and based on an automation rule and state data associated with a premises device located at a premises, an indication of the state data (Kam, fig.1, elements- 102, 104, 106, [0032], a system including a residential gateway apparatus 100, home appliances or devices 102, 104, and 106). 
Kam however is silent on disclosing explicitly,  receive, based on the indication of the state data, user input indicating a request for video content associated with the state data; 
receive, based on the user input, a video stream associated with the requested video content; and 
cause output, by the computing device, of the video stream.
Naid discloses a similar concept, receive, based on the indication of the state data, user input indicating a request for video content associated with the state data (Naid, fig.2, [0050], Monitoring operators may access audio and video data associated with the current alarm condition.); 
receive, based on the user input, a video stream associated with the requested video content (Naid, [0050], Monitoring client 133 may also allow monitoring personnel to review audio and video content associated with closed (i.e. historical) alarm conditions.); and 

Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of Naid into those of Kam in order to provide a system and method for distributed monitoring and remote verification of conditions surrounding an alarm condition in a security system. A security gateway detects alarm conditions at a premises and records video relating to the alarm condition. The security gateway transmits an alarm notification and the video across a network to a security system server in substantially real time.

As to claim 23. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the premises device comprises at least one of a sensor, a sensor associated with a premises management system, a sensor associated with a video camera, a motion sensor, a door sensor, a window sensor, a glass break sensor, or a smoke sensor (Naid, [0085], the smart camera is operable to detect motion in the recorded image).

As to claim 24. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the computing device is located at the premises (Kam, fig.1, element-100, [0032]).

As to claim 25. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the computing device comprises at least 

As to claim 26. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the video stream comprises at least one of a live video captured by a video camera, a video clip captured by a video camera, a video stream output via an application of the computing device, or a video stream sent via a network link between the computing device and a video camera (Naid, fig.2, [0083], Video module 620 is also capable of streaming live audio and video from the residence during alarm conditions.).

As to claim 27. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein the user input indicating the request for the video content associated with the state data comprises a user interaction with the computing device (Naid, [0089], security gateway 115 may include user interface 650 that can activate or deactivate security system 100.).

As to claim 28. The combined system of Kam and Naid discloses the invention as in parent claim above including, wherein causing output of the indication of the state data comprises causing output of a message in an interface element displayed in a user interface of the computing device (Naid, [0089], the feature recited in the claim seems to be an intended use because displays are used to display alarm, notification and supported messages.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Graziano et al. US 20020111698 A1, is one of the most pertinent art in the field of invention and discloses, a web-based system that includes one or more remote devices, a web-based host, a network, and one or more homes is provided. A user can connect to the web-based host using a remote device via a network such as the Internet. The web-based host provides the user with an interface for monitoring and/or controlling home devices in the user's home. Via the interface, the user can select one or more home devices in the user's home to monitor and/or control.
Moore et al. US 20070061266 A1, is yet another one of the most pertinent art in the field of invention and discloses, methods including hardware, software and electronic service components and systems to provide large-scale, reliable, and secure foundations for distributed databases and content management systems combining unstructured and structured data, and allowing post-input reorganization to achieve a high degree of flexibility.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tauqir Hussain/Primary Examiner, Art Unit 2446